Case 2:20-cv-00422-TAD-KK Document 11 Filed 04/15/20 Page 1 of 2 PageID #: 196



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA

BRANDON LIVAS, RICHARD BUSWELL,                   Case No. 2:20-cv-00422
DEWAYNE CORBETT, JOHNNY SMITH,
CARLOS LORENZO MARTIN, and                        Petition for Writ of Habeas Corpus,
GAINES ANDREWS, on behalf of                      Injunctive, and Declaratory Relief
themselves and those similarly situated,
                                                  Class Action
                       Petitioners,
       v.
                                                  IMMEDIATE RELIEF SOUGHT
RODNEY MYERS, warden of Oakdale
Federal Correctional Institutions; and
MICHAEL CARVAJAL, Federal Bureau of
Prisons Director, in their official capacities,

                         Respondents.


                           MOTION TO APPEAR PRO HAC VICE


       In accordance with the local rules for the United States District Court, Western District of

Louisiana, application is made to be admitted pro hac vice to the bar of this court for the purpose

of appearing on behalf of Plaintiffs in the above-captioned action.

       I am ineligible to become a member of this court but am a member in good standing of

the District of Columbia Bar. Attached hereto is a certificate of good standing from the District

of Columbia Bar. Due to COVID-19, the certificate of good standing is an electronic copy as all

printed orders have temporarily been suspended.

       Payment of the applicable fee of $105 is made via the Court’s electronic filing system

using Pay.gov.

       I have no disciplinary proceedings or criminal charges instituted against me.

       In accordance with the local rules for the United States District Court, Western District of

Louisiana, Bruce Hamilton of the ACLU Foundation of Louisiana is appointed local counsel.
Case 2:20-cv-00422-TAD-KK Document 11 Filed 04/15/20 Page 2 of 2 PageID #: 197
